Citation Nr: 1008485	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-36 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression with insomnia.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1959 to April 
1965. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

At the outset, the Board notes that the Veteran was scheduled 
to report for an examination in September 2008 and apparently 
did not report.  There was a review of records conducted.  
There is also evidence that some mail sent has been returned 
as undeliverable and it is unclear to which address the 
examination request was sent.

The examiner who reviewed the records in September 2008 
declined to relate the Veteran's current psychiatric disorder 
to active service, noting that there was no record of the 
Veteran being prescribed Thorazine while on active duty.  
However, the Board notes that the Veteran's service treatment 
records reveal that he was seeking a refill of his 
prescription for Thomasine during January 1965.  The Board 
additionally notes that the examiner did not indicate a 
rationale for her opinion.  Moreover, there is a September 
2006 private evaluation that notes current symptoms might 
have provided the basis for problems that he had in service.  
Thus, before this claim can be properly adjudicated, a VA 
examination and opinion are needed, with a thorough review of 
the claims file, to determine whether the Veteran has an 
acquired psychiatric disorder as a result of his military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

There is also indication that he is getting continued VA 
psychiatric treatment.  Ongoing medical records should also 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the Veteran, including any 
ongoing medical records from the Nashville 
VAMC.  Appellant's assistance should be 
requested as indicated.  If the attempt to 
obtain records is not successful, the 
claims file should contain documentation 
of the attempts made to obtain the 
records.

2.  After the above development is 
completed, the Veteran should be scheduled 
for a VA examination in order to determine 
the nature and etiology of all current 
psychiatric pathology with review of the 
claims file noted.  All necessary tests 
and studies should be accomplished, and 
clinical manifestations should be reported 
in detail.  An opinion should be provided 
regarding the likelihood that the Veteran 
has a chronic psychiatric disorder to 
include depression related to his period 
of military service.  More specifically, 
whether there is a 50 percent or better 
probability (whether it is at least as 
likely as not) that the Veteran's has an 
acquired psychiatric disorder which is 
etiologically related to the Veteran's 
active military service.  The claims 
folder should be provided to the examiner 
in conjunction with the examination.  The 
examiner should thoroughly review the 
claims file and specifically consider 
records of in-service psychiatric 
treatment to include a prescription for 
Thorazine during 1965.  Reasons and bases 
for all conclusions should be noted.  A 
rationale for all opinions expressed 
should be provided.  If the appellant 
fails to report for the examination, a 
review of all records should be undertaken 
and the above matter addressed if 
possible.  If he fails to report the 
address to which the notice is sent should 
be provided and it should be indicated 
whether the notification was returned as 
undeliverable.

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and the 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


